WHITING, J.
(concurring specially.) If it were not for one thing disclosed by the record herein, I should feel compelled to dissent from, the result announced in the foregoing opinion. This action, as it appears from the complaint, was one wherein plaintiff sought damages for fraud and deceit; it was not an action based on the promissory note. The plea of the alleged tort was for the purpose of trying to hold the wife as w'ell as the husband liable. Ejet us suppose that plaintiff had charged that, through the fraud and deceit of these defendants, it had been induced to make some third party a loan of money and to take such third party’s note therefor; and let us suppose that plaintiff, instead of suing such third party on the note, had seen fit to sue defendants for damages resulting from, the alleged fraud and deceit. It is perfectly clear that plaintiff would not thereafter be entitled to amend his complaint, making the maker of the note the sole defendant, and dismissing the action brought against the original defendants; the cause of action for deceit and the cause of action on the note would be entirely separate and distinct. ‘Such causes of action are no less separate and distinct simply because, through deceit, the plaintiff might have been led to make a loan to one of the parties guilty of the deceit. Having the above in mind, let us see what is disclosed by this record. This action w:as brought charging deceit — that is, the obtaining of a loan of some $9,000 through the fraud and deceit of these two defendants. A motion was made to dissolve the *92attachment that had been issued. On the hearing of such motion an affidavit is presented, which affidavit refers to the complaint. Thereby the court was advised of the nature of the cause of action. Just as soon as it appeared, as it certainly did appear, from the evidence submitted upon such motion, that this cause of action for tort was unfounded, the trial court should have dissolved the attachment, basing such action upon the ground that it appeared that the cause of action stated in the complaint did not exist, and that, inasmuch as the complaint was not properly subject to an amendment allowing suit on the note, the action as brought must of necessity fail and the attachment be vacated.